Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 1 of 40    PageID #:
                                   4123


                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII



  BOSKO PETRICEVIC,                      CIV. NO. 20-00283 LEK-WRP
                    Plaintiff,
        vs.
  PATRICK SHIN, RICHARD WILSON,
  JOHN DWYER, TERRANCE REVERE,
  NAN, INC., A DOMESTIC PROFIT
  CORPORATION,
                    Defendants.



                   ORDER GRANTING DEFENDANT’S MOTION TO
              DISMISS OR ALTERNATIVELY, FOR SUMMARY JUDGMENT

               Before the Court is Defendant John Dwyer’s (“Dwyer”)

 Motion to Dismiss or Alternatively, for Summary Judgment (“Dwyer

 Motion”).     [Dkt. no. 213.]    Dwyer filed his concise statement of

 facts (“Dwyer CSOF”) on May 7, 2021.        [Dkt. no. 214.]     On May 8,

 2021, Defendants Richard Wilson (“Wilson”) and Terrance Revere

 (“Revere”) filed their statement of non-opposition.          [Dkt.

 no. 216.]     On May 10, 2021, Defendants Nan, Inc (“Nan”) and

 Patrick Shin (“Shin”) (collectively “Nan”) filed their

 substantive joinder (“Nan Joinder”) to the Dwyer Motion.             [Dkt.

 no. 19.]     On June 4, 2021, pro se Plaintiff Bosko Petricevic

 (“Plaintiff”) filed his memorandum in opposition to the Dwyer

 Motion.      [Dkt. no. 237.]    On June 10, 2021, Dwyer filed his

 reply.    [Dkt. no. 242.]      On June 11, 2021, Plaintiff filed his
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 2 of 40   PageID #:
                                   4124


 concise statement of fact in support of his Opposition to the

 Motion (“Plaintiff CSOF”).      [Dkt. no. 244.]     This matter came on

 for hearing on June 25, 2021.

             Plaintiff sought leave to file additional briefing on

 June 26, 2021, [dkt. no. 248,] and leave was granted on June 29,

 2021, [dkt. no. 249].      Plaintiff’s supplemental briefing was

 filed on June 29, 2021 (“6/29 Memorandum”).         [Dkt. no. 250.]

 Dwyer filed his memorandum in opposition to the 6/29 Memorandum

 on July 9, 2021. [Dkt. no. 256.]         Plaintiff filed his reply in

 support of his supplemental briefing on July 11, 2021 (“7/11

 Reply”).    [Dkt. no. 259.]    Plaintiff neither sought or obtained

 leave of court to file the 7/11 Reply and therefore the 7/11

 Reply is hereby stricken and will not be considered by the

 Court. LR7.2 (“No further or supplemental briefing shall be

 submitted without leave of court.”)        Nan’s reply, filed on

 July 9, 2021, [dkt. no. 257,] is similarly stricken and will not

 be considered for the same reasons.

       The Motion is granted for the reasons set forth fully

 below.

                                 BACKGROUND

             The instant matter, in brief, involves Plaintiff’s

 allegations that he was promised an equity partnership with Clay

 Chapman Iwamura Pulice & Nervell (“Clay Chapman”), that Dwyer

 approached a Clay Chapman partner, Gerald Clay (“Clay”), and

                                      2
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 3 of 40   PageID #:
                                   4125


 that Dwyer asked Clay to pressure Plaintiff to drop his state

 court lawsuit against Shin and Nan.        [Complaint, filed 6/22/20

 (dkt. no. 1).]     Plaintiff filed the original complaint in this

 matter on June 22, 2020 and, as against Dwyer, alleged that

 Dwyer obstructed justice by intimidating Plaintiff in violation

 of 42 U.S.C. § 1985(2).      [Id. at ¶¶ 101, 104.]

             In the latest iteration of Plaintiff’s claims, he

 alleges two causes of action, both state law claims, against

 Dwyer: 1) tortious interference with contractual relations

 against Shin, Wilson, Revere, Nan, and Dwyer (“Count III”);,

 [Third Amended Complaint, filed 2/5/21 (dkt. no. 151) at ¶¶ 154-

 58;] and 2) tortious interference with prospective economic and

 business advantage against Shin, Wilson, Revere, Nan, and Dwyer

 (“Count V”), [id. at ¶¶ 168-72].

 I.    Plaintiff’s Employment At Nan, Inc.


             According to the Third Amended Complaint, Plaintiff is

 an attorney licensed in the State of Hawai`i.         [Id. at ¶ 1.]     On

 March 18, 2019, Plaintiff was hired by Nan, a construction

 company owned by Shin, as in-house litigation counsel.           [Id. at

 ¶¶ 2, 5, 17.]    Between April and June of 2019, Plaintiff alleges

 that he expressed his opinion to Shin that some of their

 practices were illegal.      [Id. at ¶ 41.]    Consequently, Shin

 allegedly insulted and threatened to fire Plaintiff.          [Id. at



                                      3
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 4 of 40    PageID #:
                                   4126


 ¶ 42.]   Plaintiff complained about this conduct, as well as the

 underlying conduct that Plaintiff had originally complained

 about to Shin, to other executive officers at Nan.          [Id. at

 ¶ 55.]   Shortly before he was terminated on June 10, 2019,

 Plaintiff sent an email to Nan executive officer Wyeth Matsubara

 complaining Nan was a hostile work environment.          See id. at

 ¶¶ 64-65.


 II.   Plaintiff’s Employment At Clay Chapman


             On September 3, 2019, Plaintiff began working for Clay

 Chapman.    [Id. at ¶ 67.]    On September 13, 2019, Plaintiff filed

 a complaint for discrimination and retaliation against Shin and

 Nan with the United States Equal Employment Opportunity

 Commission (“EEOC”).     [Id. at ¶ 68.]     In approximately October

 2019, Plaintiff alleges Gerald Clay (“Clay”) unconditionally

 promised Plaintiff an equity partnership with the law firm,

 provided his employment with the firm continued.          [Id. at ¶ 69.]

 On October 23, 2019, Plaintiff filed a complaint in state court

 against Nan and Shin for, among other claims, wrongful

 termination.    [Id. at ¶ 70.]     Wilson represents Nan and Shin in

 the state court case.      [Id. at ¶ 72.]

             On November 1, 2019, Shin allegedly called Clay, and

 left a voicemail requesting a call back.         [Id. at ¶¶ 74-75.]

 Plaintiff alleges Shin had no reason to call Clay other than to


                                      4
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 5 of 40   PageID #:
                                   4127


 pressure him and the law firm to terminate Plaintiff’s

 employment and thus jeopardize his future partnership if

 Plaintiff did not drop his state court case and his EEOC case.

 [Id. at ¶ 77.]     On a later but unspecified date, Plaintiff

 alleges that Wilson admitted to Plaintiff in a face-to-face

 meeting: he had engaged in a conspiracy with Nan and Shin to

 force Plaintiff to drop his state court case and his EEOC case;

 and, if Plaintiff failed to drop the cases, he would once again

 instruct Shin and Nan to call Plaintiff’s employer to “threaten

 his employment again and try to get him fired again.”           [Id. at

 ¶ 79.]   Plaintiff alleges that Clay subsequently told Plaintiff

 “Shin and Wilson are people of influence and power and that they

 can and will take his job away if Plaintiff doesn’t drop his

 legal actions against [Nan] and Shin.”        [Id. at ¶ 80.]     Clay

 also allegedly told Plaintiff “his future promised partnership

 could be in danger if he doesn’t drop the lawsuit and EEOC

 complaint against . . . [Nan] and Shin.”         [Id. at ¶ 84.]

             A few weeks later, Dwyer allegedly approached Clay at

 the behest of Shin and Nan, and asked “if there is anything he

 could do to make this state lawsuit and EEOC complaint against

 Defendants Shin and [Nan] . . . go away[]”, [id. at ¶¶ 87-88,]

 and Clay thereafter allegedly repeated his warning to Plaintiff

 that “his partnership and his employment could be taken away



                                      5
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 6 of 40   PageID #:
                                   4128


 unless he drops the State of Hawaii Complaint and the EEOC

 charge,” [id. at ¶ 92].

              On approximately May 8, 2020, Plaintiff emailed Wilson

 that he would be filing a federal suit against Wilson, Shin,

 Nan, and Dwyer for violation of his civil rights.          [Id. at

 ¶ 94.]   Plaintiff alleges a few days later, Wilson, Shin, Nan,

 and Revere “conspired to deter, harass, intimidate, threaten and

 interfere with Plaintiff’s employment as [a] result of his

 intention to file his federal civil rights lawsuit . . . and as

 a result of having already filed his State of Hawaii lawsuit and

 EEOC action.”    [Id. at ¶¶ 4, 95.]      Carlos Perez-Mesa, Esq.

 (“Perez-Mesa”), a partner at Clay Chapman was allegedly

 contacted by Wilson and Revere, who allegedly complained about

 Plaintiff, and made false accusations against him.          Perez-Mesa,

 along with Clay, allegedly warned Plaintiff that he was likely

 to be fired if he did not drop his state court case and EEOC

 complaint.    [Id. at ¶¶ 96-97, 101-02.]      On July 30, 2020,

 Plaintiff was terminated from Clay Chapman.         [Id. at ¶ 122.]

 Plaintiff contends that his termination interfered with his

 equity partnership agreement.       [Mem. in Opp. at 8.]

              Dwyer asserts Plaintiff was terminated due to poor

 performance, missing an important meeting with a client, and

 missing a federal court scheduling conference requiring another

 attorney at the firm to cover for him.        [Dwyer CSOF at ¶ 13

                                      6
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 7 of 40   PageID #:
                                   4129


 (citing id., Decl. of David A. Nakashima (“Nakashima Decl.”)

 Exh. C (termination letter dated 7/31/2020 (“Termination

 Letter”).]

                                  STANDARD

       The standard applicable to a Fed. R. Civ. P. 56 motion is:

                   A movant is entitled to summary judgment if
              “there is no genuine dispute as to any material
              fact and that the movant is entitled to judgment
              as a matter of law.” Fed. R. Civ. P. 56(a). A
              fact is “material” if it might affect the outcome
              of the suit under the governing law. Anderson v.
              Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.
              Ct. 2505, 91 L. Ed. 2d 202 (1986). An issue is
              “genuine” where the evidence is such that a
              reasonable jury could find in favor of the non-
              moving party. Id. The moving party bears the
              “burden of establishing the nonexistence of a
              ‘genuine issue.’” Celotex Corp. v. Catrett, 477
              U.S. 317, 330, 106 S. Ct. 2548, 91 L. Ed. 2d 265
              (1986). “This burden has two distinct
              components: an initial burden of production,
              which shifts to the nonmoving party if satisfied
              by the moving party; and an ultimate burden of
              persuasion, which always remains on the moving
              party.” Id.

 I.V. v. Wenatchee Sch. Dist. No. 246, 342 F. Supp. 3d 1083, 1086

 (E.D. Wash. 2018).

                                 DISCUSSION

 I.    Concise Statement of Facts

              Plaintiff filed his concise statement of facts in

 opposition to the Motion on June 11, 2021 (“Plaintiff’s CSOF”).

 [Dkt. no. 244.]     As Plaintiff concedes, the Plaintiff CSOF was

 untimely filed.     He asks, however, for dispensation because he


                                      7
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 8 of 40   PageID #:
                                   4130


 was confused about the need to file a concise statement of fact

 and, when Dwyer filed his reply, he was belatedly reminded of

 his obligation to do so.      According to the Local Rules of

 Practice for the United States District Court for the District

 of Hawaii (“Local Rules”), “[f]or purposes of a motion for

 summary judgment, material facts set forth in the movant’s

 concise statement will be deemed admitted unless controverted by

 a separate concise statement of the opposing party.          LR56(g).

 The Court finds that LR56.1(e) requires the opposition

 memorandum and Plaintiff CSOF to be filed at the same time, and

 that the Plaintiff CSOF was not timely filed. The Court

 therefore may choose not to consider it.         See Fed. R. Civ. P.

 56(e)(2)-(3).    Plaintiff is a licensed attorney who has

 practiced in federal court and thus is presumed well-versed in

 the requirements of the Local Rules for the District of Hawai`i.

 However, the Court denies Dwyer’s request to strike the

 Plaintiff CSOF and chooses to consider the Plaintiff CSOF in

 deciding the Motion.     Plaintiff is admonished and reminded of

 his responsibilities to follow all court rules.

II.    Tortious Interference with Contractual Relations Claim

             Under Hawai`i law, a claim for tortious interference

 with contractual relations requires:

             (1) a contract between the plaintiff and a third
             party, (2) the defendant’s knowledge of the
             contract, (3) the defendant’s intentional

                                      8
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 9 of 40   PageID #:
                                   4131


             inducement of the third party to breach the
             contract, (4) absence of justification on the
             defendant’s part, (5) the subsequent breach of
             the contract by the third party, and (6) damages
             to the plaintiff. See 3 J. Dooley, Modern Tort
             Law-Liability & Litigation § 44.02 (B. Lindahl
             rev. 1984); Bendix Corp. v. Adams, 610 P.2d 24
             (Alaska 1980).

 Burgess v. Arita, 5 Haw. App. 581, 594, 704 P.2d 930, 939

 (1985).    Dwyer argues that Plaintiff did not have an employment

 contract but, rather, was an at-will employee of Clay Chapman.

 [Mem. in Supp. of Dwyer Motion at 6.]        The significance of

 Plaintiff’s status is

             that, “in the absence of a written employment
             agreement, a collective bargaining agreement, or
             a statutorily-conferred right, employment is at-
             will.” Shoppe v. Gucci America, Inc., 94 Hawai`i
             368, 383, 14 P.3d 1049, 1064 (2000). The right
             of an employer to terminate an at-will employee
             “can be contractually modified and, thus,
             qualified by statements contained in employee
             policy manuals or handbooks issued by employers
             to their employees.” Id. at 368, 14 P.3d at 1064
             (quoting Kinoshita v. Pacific Airlines, 68 Haw.
             594, 601, 724 P.2d 110, 115–16 (1986)). In fact,
             “if an employer issues policy statements or
             rules, in a manual or otherwise, and, by its
             language or by the employer’s actions, encourages
             reliance thereon, the employer cannot be free to
             only selectively abide by it.” Shoppe, 94
             Hawai`i at 385, 14 P.3d at 1066 (citation
             omitted).

 Kamaka v. Goodsill Anderson Quinn & Stifel, 117 Hawai`i 92, 118,

 176 P.3d 91, 117 (2008), as corrected (Jan. 25, 2008).

             Dwyer presents evidence that he never asked Clay to

 terminate Plaintiff’s employment, [Dwyer CSOF, Nakashima Decl.,


                                      9
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 10 of 40   PageID #:
                                    4132


  Exh. A (Declaration of Gerald Clay (“Clay Decl.”)) at ¶ 10,]

  that Clay “did not offer, promise or guarantee [Plaintiff] a

  partnership . . . ,” [id. at ¶ 14,] and that Clay did “not have

  the capacity and authority, on [his] own, to offer an attorney

  partnership in Clay Chapman because that is a decision that must

  be made by Clay Chapman’s Board of Directors,” [id. at ¶ 15].

             Plaintiff denies he was an at-will employee and the

  evidence that he offers consists of his declaration, e-mail

  communications from a couple of the Law Firm partners, and the

  allegations in the Third Amended Complaint.        [Plaintiff CSOF at

  PageID#: 3826.]    While he argues that his averments sufficiently

  create a genuine issue of material fact that necessarily defeats

  an entry of summary judgment against him, he is mistaken:

                  Only admissible evidence may be considered.
             Orr v. Bank of America, NT & SA, 285 F.3d 764
             (9th Cir. 2002). The nonmoving party may not
             defeat a properly supported motion with mere
             allegations or denials in the pleadings. Liberty
             Lobby, 477 U.S. at 248, 106 S. Ct. 2505. The
             “evidence of the non-movant is to be believed,
             and all justifiable inferences are to be drawn in
             [the non-movant’s] favor.” Id. at 255, 106 S.
             Ct. 2505. However, the “mere existence of a
             scintilla of evidence” will not defeat summary
             judgment. Id. at 252, 106 S. Ct. 2505.

  Wenatchee Sch. Dist. No. 246, 342 F. Supp. 3d at 1086–87

  (alteration in Wenatchee Sch. Dist. No. 246).

             Plaintiff refers to his testimony in his declaration:

             10.    To start with, Gerald Clay did promise me an
                    equity partnership in Clay Chapman firm. Mr. Clay

                                      10
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 11 of 40   PageID #:
                                    4133


                    and I reached an agreement as to me becoming an
                    equity partner in the Clay Chapman Law Firm. We
                    have agreed and reached an agreement as to all
                    the terms and details. This agreement is
                    corroborated in the email he sent me on June 23,
                    2020 – attached herein as Exhibit 1, when former
                    Defendant Clay stated to me in writing the
                    following:

              “If you want it [my future] to be in this firm, you
                   have to make life enjoyable for your future
                   partners.”

              11.   The reason Mr. Clay used the words “your future
                    partners” is because we had an equity partnership
                    agreement.

              12.   I was fired from Clay Chapman law firm and my
                    agreed upon equity partnership agreement was
                    broken and taken away as a result of the
                    conspiracy and tortious interference by
                    Defendants Nan, Wilson, Shin, Revere and Dwyer,
                    as explained below and detailed in my Third
                    Amended Complaint.


  [Plaintiff CSOF at PageID#: 3826 (referring to Mem. in Opp.,

  Declaration of Bosko Petricevic, filed 6/4/21 (“Pltf.’s Decl.”)

  at ¶¶ 10-12 (alteration in Pltf.’s Decl.) (emphases in Pltf.’s

  Decl.)).]   First, Plaintiff’s bare statement that an equity

  partnership agreement exists is merely an allegation and cannot,

  by itself, provide a basis to defeat summary judgment.          In

  examining Clay’s e-mail dated February 23, 2020 to Plaintiff in

  the light most favorable to Plaintiff, Clay’s reference to

  “future partners” does create an inference favorable to

  Plaintiff that Clay had discussed Plaintiff becoming a Clay

  Chapman partner in the future.       [Mem. in Opp., Pltf.’s Decl.,

                                      11
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 12 of 40   PageID #:
                                    4134


  Exh. 1 (E-mail dated 6/23/20 from Gerald S. Clay).]          However,

  Plaintiff is not the author of Clay’s e-mail and therefore

  Plaintiff’s averment that Clay’s reason for using the words

  “future partners” in his email was because they had an agreed

  upon equity partnership agreement is based on speculation and

  not admissible.    See Fed. R. Evid. 403, 602.       Nor can the Court

  conclude that any favorable inferences drawn from Clay’s e-mail

  dated February 22, 2020 to Plaintiff establish that a

  partnership contract existed; the only reference to a

  partnership is:    “If you let me, I can guide you to become a

  Partner in successful downtown Law Firm.”        [Mem. in Opp.,

  Pltf.’s Decl., Exh. 3 (E-mail dated 2/22/20 from Gerald S.

  Clay).]   The most favorable inference from both Clay’s

  statements is that if Plaintiff works for Clay’s law firm, Clay

  can help him become a partner in the future.

             The formation of a contact, under Hawai`i law,

  requires agreement of the parties on the material terms and

  conditions:

                  We have held that ‘the parties not having
             reached agreement upon all of the essential and
             material terms, conditions or covenants of the
             agreement, there was failure of mutual assent or
             a meeting of the minds and therefore no binding
             contract. It is a fundamental principle of law
             that there must be mutual assent or a meeting of
             the minds on all essential elements or terms in
             order to form a binding contract.’ Honolulu
             Rapid Transit v. Paschoal, 51 Haw. 19, 26-27, 449


                                      12
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 13 of 40   PageID #:
                                    4135


             P.2d 123, 127 (1968).

  Carson v. Saito, 53 Haw. 178, 182, 489 P.2d 636, 638 (1971).

  Clay’s testimony is that he did not offer or guarantee a

  partnership in Clay Chapman; [Clay Decl. at ¶ 14;] that he did

  not have the unilateral capacity and authority to offer

  partnership; [id. at ¶ 15;] that Clay Chapman’s “Board of

  Directors never delegated authority to [him] to make partnership

  offers on [his] own . . . ;” [id. at ¶ 16;] that “Clay Chapman’s

  Board of Directors never discussed offering [Plaintiff]

  partnership, or ‘guaranteeing’ such status”; [id. at ¶ 17;] and

  that he could “not recall any instance in which the Board of

  Directors has offered an associate a partnership . . . after

  less than one year of employment with the firm,” [id. at ¶ 18].

  In short, Clay denies that an offer was made and accepted, and

  consideration tendered in order to create a contract between

  Plaintiff and Clay Chapman that involved an equity partnership

  interest for Plaintiff.

             Plaintiff asserts in his CSOF that Clay did promise

  him an equity partnership in Clay Chapman and points to certain

  portions of his declaration, the portions relevant to the issue

  of whether a partnership contract existed provides:

             10.   To start with, Gerald Clay did promise me an
                   equity partnership in Clay Chapman firm.
                   Mr. Clay and I reached an agreement as to me
                   becoming an equity partner in the Clay
                   Chapman Law Firm. We have agreed and

                                      13
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 14 of 40   PageID #:
                                    4136


                   reached an agreement as to all the terms and
                   details. This agreement is corroborated in
                   the email he sent me on June 23, 2020 –
                   attached herein as Exhibit 1, when former
                   Defendant Clay stated to me in writing the
                   following:

                   “If you want it [my future] to be in this
                   firm, you have to make life enjoyable for
                   your future partners.”

             11.   The reason Mr. Clay used the words “your
                   future partners” is because we had an equity
                   partnership agreement.

             12.   I was fired from Clay Chapman law firm and
                   my agreed upon equity partnership agreement
                   was broken and taken away as a result of the
                   conspiracy and tortious interference by
                   Defendants Nan, Wilson, Shin, Revere and
                   Dwyer, as explained below and detailed in my
                   Third Amended Complaint.

             22.   On or about October 2019, Gerald Clay, a
                   senior named partner at Clay Chapman Iwamura
                   Pulice & Nervell, and my boss, promised me
                   an equity partnership at the firm due to
                   immediate good results I produced.

             44    Gerald Clay further stated to me that he
                   told Defendant Dwyer that I had an agreed
                   upon equity partnership with the firm and
                   that Defendants Wilson, NAN, Shin and Dwyer
                   were therefore aware of my promised
                   partnership.

             49.   Mr. Clay specifically told me that
                   Defendants NAN, Shin, Dwyer and Wilson all
                   know that I have been promised a partnership
                   and that I had a partnership agreement with
                   Clay Chapman firm (Mr. Clay admitted to me
                   that he told them) and that the Defendants
                   NAN, Shin, Dwyer and Wilson will take away
                   my partnership unless I drop my State
                   lawsuit.



                                      14
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 15 of 40   PageID #:
                                    4137


             56.   Both Mr. Clay and Mr. Perez-Mesa stated to
                   me that because of Defendants Wilson, Dwyer,
                   Shin, NAN and Revere’s communications to
                   Mr. Perez-Mesa and Mr. Clay respectively, my
                   partnership and employment will be taken
                   away unless I drop the State of Hawaii
                   Complaint against Defendants NAN and Shin,
                   and abandon my intention to file my federal
                   lawsuit. Mr. Perez-Mesa further stated to
                   me that both Defendant Wilson and Revere
                   talked to him on behalf of themselves and on
                   behalf of Defendants Shin, Dwyer and NAN.

             77.   Mr. Clay admitted to me that NAN, Shin,
                   Revere, Wilson and Dwyer all know that I
                   have been promised a partnership in Clay
                   Chapman firm and that I have a partnership
                   agreement (Mr. Clay admitted to me that he
                   told them, especially told Defendant Dwyer)
                   and that the Defendants NAN, Shin, Revere,
                   Wilson and Dwyer will take away my
                   partnership unless I drop my State and
                   federal lawsuits against them.

             85.   Mr. Clay told me in person that I was being
                   fired and my partnership agreement was being
                   breached due to demands from Defendants
                   Shin, NAN, Wilson, Dwyer and Revere since I
                   refused to drop my federal and state
                   lawsuits against them in exchange for
                   business opportunity and various other
                   favors that Defendants Dwyer, Shin, Wilson,
                   NAN and Revere were going to provide to Clay
                   Chapman.

  [Mem. in Opp., Pltf.’s Decl. (emphases in Pltf.’s Decl.).]

             Plaintiff cannot defeat the Motion by simply stating

  that a contract exists.     Rather, he must identify “specific

  facts showing that there is a genuine issue for trial.”          Celotex

  Corp. v. Catrett, 477 U.S. 317, 323 (1986).        Conclusory and

  speculative testimony does not raise genuine issues of fact and


                                      15
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 16 of 40   PageID #:
                                    4138


  is insufficient to defeat summary judgment.        See Thornhill

  Publ’g Co., Inc. v. GTE Corp., 594 F.2d 730, 738 (9th Cir.

  1979).   Plaintiff argues that Nigro v. Sears, Roebuck & Co., 784

  F.3d 495, 497 (9th Cir. 2015) commands that this Court must

  accept the whole of his declaration, despite being self-serving.

  He is mistaken.    While Nigro instructs that “the district court

  may not disregard a piece of evidence at the summary judgment

  stage solely based on its self-serving nature,” it also provides

  that

             a self-serving declaration does not always create
             a genuine issue of material fact for summary
             judgment: The district court can disregard a
             self-serving declaration that states only
             conclusions and not facts that would be
             admissible evidence. See id.; see also
             Villiarimo v. Aloha Island Air, Inc., 281 F.3d
             1054, 1059 n. 5, 1061 (9th Cir. 2002) (holding
             that the district court properly disregarded the
             declaration that included facts beyond the
             declarant’s personal knowledge and did not
             indicate how she knew the facts to be true);
             F.T.C. v. Publ’g Clearing House, Inc., 104 F.3d
             1168, 1171 (9th Cir. 1997) (“A conclusory, self-
             serving affidavit, lacking detailed facts and any
             supporting evidence, is insufficient to create a
             genuine issue of material fact.”).

  Id. at 497–98.    Plaintiff’s declaration is replete with

  conclusory statements, such as “John R. Dwyer, Gerald Clay and

  Carlos Perez-Mesa’s declarations are not true and extremely

  misleading,” [Mem. in Opp., Pltf.’s Decl. at ¶ 7,] or

  inadmissible hearsay, such as “Defendant Dwyer did know about my

  agreed upon equity partnership agreement with Clay Chapman . . .

                                      16
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 17 of 40   PageID #:
                                    4139


  since Gerald Clay . . . admitted to me face to face that he

  specifically told Defendant Dwyer of my partnership agreement

  with the firm,” [id. at ¶ 13].       As a result, having examined

  Plaintiff’s declaration and attached exhibits, (dkt. nos. 237-1,

  237-3, and 237-5), the Court concludes that Plaintiff’s

  averments and exhibits lack supporting admissible evidence and

  are insufficient to raise a genuine issue of material fact as to

  whether Plaintiff had a partnership or employment contract with

  Clay Chapman.

               Indeed, Plaintiff also questions the sufficiency of

  his allegations as he sought leave to file a fourth amended

  complaint.    [Dkt. no. 179.]    In denying this request to amend,

  the magistrate judge explained,

               the only factual allegations to support
               Plaintiff’s conspiracy claim against Defendant
               Dwyer or the Nan Defendants related to his
               Federal Court Lawsuit is that “all” Defendants
               “approached” “various” Clay Chapman law firm
               partners at some unspecified time after he filed
               his federal court Complaint demanding that
               Plaintiff be fired if he did not drop the
               lawsuit. ECF No. 179-1 ¶¶ 118, 119; see also id.
               ¶¶ 124, 153, 158. Plaintiff’s proposed new
               allegations provide no details as to what
               specific actions Defendant Dwyer or the Nan
               Defendants took as part of the alleged conspiracy
               after Plaintiff filed his federal Complaint. The
               only specific allegations in the proposed Fourth
               Amended Complaint regarding Defendant Dwyer’s
               conduct and the Nan Defendants’ conduct occurred
               before the federal lawsuit was filed. See id.
               ¶¶ 75, 78 (alleging Defendant Shin left a
               voicemail message and spoke with Mr. Clay in
               November 2019); ¶ 88 (alleging Defendant Dwyer

                                      17
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 18 of 40    PageID #:
                                    4140


             approached Mr. Clay at a social function a “few
             weeks” after November 2019).


  [Order Denying Plaintiff’s Motion for Leave to File Fourth

  Amended Complaint, filed 4/27/21 (dkt. no. 207) at 8-9.]             The

  magistrate judge found that “Plaintiff’s conclusory allegations

  are insufficient to state a claim for violation of Section

  1985(2), part one, against Defendant Dwyer or the Nan Defendants

  for conspiracy to obstruct his Federal Court Lawsuit,” and

  denied Plaintiff request for leave to amend to assert a claim

  for violation of § 1985(2) against Dwyer and the Nan Defendants.

  [Id. at 9.] He also denied the remainder of the requested

  amendments, reasoning:

             Plaintiff has been given three opportunities to
             amend his claims in this case. Defendants have
             filed multiple motions to dismiss, which were
             mooted by Plaintiff’s subsequent pleadings. See
             ECF Nos. 13, 39. If Plaintiff is granted leave
             to file another amended complaint to add the
             remaining proposed allegations that, as Plaintiff
             concedes, do not substantively change his claims,
             Defendants will be prejudiced by having another
             round of fully briefed motions to dismiss mooted
             and having to file another response to
             Plaintiff’s amended complaint.

  [Id. at 10.]

             In Plaintiff’s four complaints filed in this matter,

  he refers to a “possible future partnership”, [Complaint at ¶ 86

  (“Because of that, Plaintiff’s current standing in his firm and

  possible future partnership was threatened and brought in


                                      18
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 19 of 40   PageID #:
                                    4141


  question . . . .”),] “future partnership,” [First Amended

  Complaint, filed 7/10/20 (dkt. no. 10) at ¶ 101,] a “future

  promised partnership”, [Second Amended Complaint, filed 11/13/20

  (dkt. no. 67) at ¶ 83 (“Gerald Clay stated to Plaintiff that his

  future promised partnership could be in danger if he doesn’t

  drop the lawsuit and EEOC complaint against Defendants NAN and

  Shin.”),] and being on a “partnership track” when he was fired,

  [Third Amended Complaint at ¶ 114 (“Later that day, Mr. Clay

  told Plaintiff that as a result of Defendants Shin . . . , and

  Revere’s influence, calls, and emails, his partnership track was

  taken away and that he will probably be fired unless he drops

  his federal and state lawsuit against Defendants NAN,

  . . . .”).]    “Judicial admissions are formal admissions in the

  pleading which have the effect of withdrawing a fact from issue

  and dispensing wholly with the need for proof of the fact.”

  American Title Ins. Co. v. Lacelaw Corp., 861 F.2d 224, 226 (9th

  Cir. 1988) (quoting In re Fordson Engineering Corp., 25 B.R.

  506, 509 (Bankr. E.D. Mich. 1982)).       Factual assertions in a

  complaint, unless amended, are conclusively binding judicial

  admissions.    Id.

             At oral argument, Plaintiff attempted to argue case

  law that he had not included in his opposition and was advised

  that he could seek leave to file a supplemental briefing.            In

  the 6/29 Memorandum, Plaintiff had sought leave to add Nigro,

                                      19
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 20 of 40   PageID #:
                                    4142


  784 F.3d 495, as support for his opposition, however, he

  impermissibly included an additional declaration that suddenly

  includes specific terms of the partnership agreement he claims

  to have had with Clay Chapman but failed to provide in

  Plaintiff’s CSOF:

             3.    Gerald Clay and I reached an agreement as to
                   me becoming an equity partner in the Clay
                   Chapman Law Firm. We have agreed and reached
                   an agreement as to all the terms and
                   details. We have agreed on all relevant
                   terms such as my buy-in amount (it was
                   $250,000.00), share of partnership profits
                   (10% of the profits which was estimated to
                   be $500,000.00), the extent of my decision-
                   making authority regarding management of the
                   firm (I was going to have a vote on all
                   hiring and other management decisions of the
                   firm). We have also agreed on several other
                   smaller items such as how to market me and
                   introduce me as a new partner. We have also
                   agreed to consideration which was in part me
                   promising to stay with the firm and not
                   leaving the firm for other opportunities
                   available to me at the time when this
                   agreement was reached in exchange for me
                   becoming an equity partner as described
                   above.

             4.    This agreement was reached and concluded
                   several months prior to my termination which
                   happened on July 31, 2020. At the time this
                   agreement was reached, I was no longer an
                   employee but an equity partner of the firm.

  [6/29 Mem., Suppl. Decl. of Bosko Petricevic at ¶¶ 3-4.]

             First, Plaintiff’s supplemental declaration is at

  direct odds with his judicial admissions that he had a “possible

  future partnership”.     Second, it is not part of Plaintiff CSOF


                                      20
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 21 of 40   PageID #:
                                    4143


  that he was required to file with his memorandum in opposition

  to Dwyer’s Motion and therefore the Court disregards Plaintiff’s

  supplemental declaration in its entirety.        See Rule 56(e)(2)-

  (3). Even if Plaintiff’s supplemental declaration was considered

  by the Court, this declaration directly contradicts his own

  judicial admissions that establish that, at best, he had a

  possibility of a future partnership at Clay Chapman.          This

  evidence falls far short of creating a genuine issue of material

  fact of whether a contract existed.

             Dwyer argues that the e-mail evidence presented by

  Plaintiff in his opposition is hearsay and thus cannot be relied

  on to contravene summary judgment.       While the evidence offered

  by Plaintiff is not in a form that would be admissible at trial,

  he is not required to do so.      See Fraser v. Goodale, 342 F.3d

  1032, 1036 (9th Cir. 2003) (proper inquiry is not admissibility

  of the evidence’s form but whether contents are admissible).

  However, “[w]hile the evidence presented at the summary judgment

  stage does not yet need to be in a form that would be admissible

  at trial, the proponent must set out facts that it will be able

  to prove through admissible evidence.”        Norse v. City of Santa

  Cruz, 629 F.3d 966, 973 (9th Cir. 2010) (citations omitted).

  Clay’s e-mails presumably could be admitted through Clay’s

  testimony at trial.     Thus, the contents of Clay’s e-mails

  submitted by Plaintiff have been considered and all inferences

                                      21
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 22 of 40   PageID #:
                                    4144


  have been drawn in Plaintiff’s favor.        Notwithstanding this

  consideration, Plaintiff has not raised a genuine issue of

  material fact as to the absence of a contract with Clay Chapman.

  Dwyer argues that a tortious interference with contractual

  relations claim requires the existence and breach of an

  enforceable contract.     [Mem. in Supp. of Dwyer Motion at 5

  (citing Meridian Mortg., Inc. v. First Hawaiian Bank, 109

  Hawai`i 35, 122 P.3d 1133, 1143 (App. 2005)).]         In the absence

  of an agreement to the contrary, Dwyer submits, employment is at

  will.    [Id. at 6 (citing Shoppe v. Gucci Am., Inc., 94 Hawai`i

  368, 383, 14 P.3d 1049 (2000)).]         Because Plaintiff has not

  produced a written employment agreement between himself and Clay

  Chapman, his employment with that firm is presumed to be at will

  and terminable by either party for any reason or no reason.

  [Id. at 7 (citing Frank Brunckhorst CO., L.L.C. v. Coastal Atl.,

  Inc., 542 F. Supp. 2d 452, 463 (E.D. Va. 2008); McManus v. MCI

  Communications Corporation, 748 A.2d 949, 957 (D.C. 2000);

  Auston v. Schubnell, 116 F.3d 251, 255 (7th Cir. 1997); Kosson

  v. Algaze, 203 A.D.2d 112, 112, 610 N.Y.S.2d 227, 228 (1994)).]

  Dwyer contends that an at will employment relationship cannot

  support a claim for tortious interference with a contract.           [Id.

  at 8.]   The Court agrees.

              The permissible and most favorable inferences to be

  drawn from Plaintiff’s assertions in the complaints, declaration

                                      22
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 23 of 40   PageID #:
                                    4145


  and exhibits establish that he was an at will employee with the

  possibility of becoming a partner at Clay Chapman (i.e., was on

  “partnership track”), and that the possibility to become a

  partner was contingent upon his continued at-will employment as

  an attorney at Clay Chapman.      “[A]t-will employment is, ‘by

  definition, . . . terminable at the will of either party, for

  any reason or no reason at all.’”        Shoppe v. Gucci Am., Inc., 94

  Hawai`i 368, 383, 14 P.3d 1049, 1064 (2000) (quoting Best Place,

  Inc. v. Penn America Ins. Co., 82 Hawai`i at 124, 920 P.2d at

  357 (1996)).    Plaintiff contends that the contract that he

  complains of being interfered with is his possible partnership,

  not his employment with Clay Chapman.

             Even if the Court were to assume that the possibility

  of partnership was a promise by Clay or Clay Chapman to offer an

  equity partnership at some point to Plaintiff, it would be a too

  far to stretch, even in the light most favorable to Plaintiff,

  to find that he has raised a genuine issue of material fact as

  to a contract claim for promissory estoppel – “the essence of

  which is detrimental reliance on a promise.”         Ravelo by Ravelo

  v. Hawaii Cnty., 66 Hawai`i 194, 199, 658 P.2d 883, 887 (1983)

  (citing Henderson, Promissory Estoppel and Traditional Contract

  Doctrine, 78 Yale L.J. 343 (1969)).        Hawai`i law requires that

  the “promisor should reasonably expect to induce action or

  forbearance on the part of the promisee” for an enforceable

                                      23
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 24 of 40   PageID #:
                                    4146


  claim of promissory estoppel.      Id. (quoting Restatement of

  Contracts § 90 (1932)).     Even with all permissible and favorable

  inferences drawn from Plaintiff’s assertions in the complaints,

  declaration and exhibits, admissible evidence that Plaintiff was

  induced to some action or forbearance is lacking.         Plaintiff

  raised, for the first time, at oral argument that he “gave up

  other opportunities” but support for this bare contention is not

  readily apparent anywhere in Plaintiff CSOF.         Carmen v. San

  Francisco Unified Sch. Dist., 237 F.3d 1026, 1029 (9th Cir.

  2001) (reaffirming that “a district court is ‘not required to

  comb the record to find some reason to deny a motion for summary

  judgment . . . .’” (quoting Forsberg v. Pac. Nw. Bell Tel. Co.,

  840 F.2d 1409, 1418 (9th Cir. 1988)).

             In short, there are no inferences that support the

  existence of a partnership contract between Plaintiff and Clay

  Chapman.   Because no genuine issue of material fact exists that

  there was not a partnership contract between Plaintiff and Clay

  Chapman, Plaintiff’s claim for tortious interference with

  contractual relations fails as a matter of law.

             Dwyer additionally argues that summary judgment is

  appropriate because he had no knowledge of any contract at

  issue, a necessary element of Plaintiff’s claim.         [Mem. in Supp.

  of Dwyer Motion at 8 (citing Alii Sec. Sys., Inc. v. Prof’l Sec.

  Consultants, 139 Hawai`i 1, 8–9, 383 P.3d 104, 111–12 (App.

                                      24
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 25 of 40   PageID #:
                                    4147


  2016); Burgess v. Arita, 5 Haw. App. 581, 594, 704 P.2d 930, 939

  (1985); Restatement (Second) of Torts § 766 (1979), cmt. i.).]

  He provides, in support, declarations of Clay and Perez-Mesa

  attesting that Revere made no demand for Plaintiff’s

  termination, [Dwyer CSOF, Nakashima Decl., Exh. B (Decl. of

  Carlos Perez-Mesa (“Perez-Mesa Decl.”)) at ¶ 11,] Dwyer never

  asked Clay to terminate Plaintiff from employment nor to have

  Plaintiff drop lawsuits against anyone, [Dwyer CSOF, Nakashima

  Decl., Exh. A (Clay Decl.) at ¶ 10,] and that Clay did not offer

  or promise Plaintiff a partnership in Clay Chapman nor he did he

  have the authority to do so on his own, [id. at ¶¶ 14-17,] and

  Clay Chapman’s letter dated July 31, 2020 to Plaintiff

  terminating his employment, [Dwyer CSOF, Nakashima Decl., Exh. C

  (Termination Letter) at PageID #: 3485 (“[y]our employment with

  [Clay Chapman] is terminated for cause, effective immediate due

  to poor performance.     Most notably that you missed meetings,

  court appearances and hearings.”).]

             Plaintiff counters with his averments that Dwyer did

  know about his equity partnership agreement with Clay Chapman,

  [Mem. in Opp., Pltf.’s Decl. at ¶¶ 13-16,] that Clay admitted to

  Plaintiff that he was fired due to Dwyer’s demands, [id.,] that

  Dwyer had notice of his contract because he filed a lawsuit

  against Nan and Shin, [id. at ¶¶ 23, 25-27,] that Clay, Perez-

  Mesa and Bradley Pulice (“Pulice”), and Wilson and Shin told

                                      25
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 26 of 40   PageID #:
                                    4148


  Plaintiff that Dwyer conspired to have Shin call Clay to

  threaten Plaintiff’s employment in order to get Plaintiff to

  drop his lawsuit against Nan and Shin, [id. at ¶ 26,] that Clay

  told Plaintiff that Shin, Dwyer and Wilson are so influential

  and powerful that they can take Plaintiff’s job and partnership,

  [id. at ¶ 34,] that Dwyer and others approached Clay at a social

  function after his lawsuit against Nan and Shin was published in

  an electronic newspaper article, and Dwyer demanded that Clay

  fire Plaintiff unless he dropped the lawsuit, [id. at ¶ 37; id.,

  Pltf.’s Decl., Exh. 4 (Civil Beat article dated 10/24/19 (“Civil

  Beat Article”)),] that Clay admitted that Dwyer and others told

  him to fire Plaintiff unless he dropped the lawsuit and that

  Shin’s deposition testimony corroborated that this event

  occurred, [Mem. in Opp., Pltf.’s Decl. at ¶¶ 38-39,] that Clay

  told Plaintiff that Clay told Dwyer that Plaintiff had “an

  agreed upon equity partnership with [Clay Chapman]” and

  therefore Dwyer was aware of the “promised partnership”, [id. at

  ¶ 44,] that Dwyer approached Clay and demanded that he fire

  Plaintiff unless the lawsuit against Nan and Shin was dropped,

  [id. at ¶¶ 46, 66-67,] that Clay told Plaintiff that Nan, Shin,

  Dwyer and Wilson “all know that [Plaintiff] has been promised a

  partnership and that [he] had a partnership agreement with [Clay

  Chapman] . . . ,” [id. at ¶ 49,] that Clay and Perez-Mesa stated

  that, because of Dwyer and others speaking to them, Plaintiff’s

                                      26
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 27 of 40   PageID #:
                                    4149


  “partnership and employment” will be taken away, [id. at ¶¶ 56-

  58,] that Dwyer is in conspiracy with others to threaten his

  future partnership, [id. at ¶ 60,] that Pulice admitted to

  Plaintiff that Dwyer and others approached Clay Chapman partners

  demanding that they fire Plaintiff or get him to drop the

  lawsuits, [id. at ¶¶ 80-81,] Plaintiff was fired on July 31,

  2020 and was told that his “partnership agreement was being

  breached due to demands from” Dwyer and others because Plaintiff

  refused to drop his lawsuit, [id. at ¶¶ 84-85,] and that Dwyer

  knew about Plaintiff’s “agreed upon partnership and contract,”

  and intentionally induced Clay Chapman to take away Plaintiff’s

  employment and “promised and agreed upon partnership” and his

  “prospective economic and business advantage,” [id. at ¶ 91].

  Plaintiff also relies on the Civil Beat Article and an excerpt

  from Shin’s deposition testimony [Pltf.’s CSOF, Pltf.’s Decl.,

  “Shin Deposition Joint Defense Excerpt” dated May 28, 2021 (dkt.

  no. 242-1).]

             “To defeat summary judgment, [a plaintiff] ‘must

  respond with more than mere hearsay and legal conclusions.’”

  Orr, 285 F.3d 764, 783 (quoting Kaiser Cement Corp. v. Fischbach

  and Moore, Inc., 793 F.2d 1100, 1104 (9th Cir. 1986)).          A

  plaintiff “must do more than simply show that there is some

  metaphysical doubt as to the material facts.”         Id. (citation and

  quotation marks omitted).      A trial court may only consider

                                      27
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 28 of 40   PageID #:
                                    4150


  admissible evidence in ruling on a motion for summary judgment.

  Id.

             Plaintiff submits his declaration as support for his

  opposition to summary judgment and avers that Dwyer knew about

  his partnership agreement and intentionally forced Clay Chapman

  to terminate his employment based on Clay, Pulice and Perez-

  Mesa’s statements to Plaintiff.       Federal Rule of Civil Procedure

  56(e), in pertinent part, requires that affidavits submitted in

  support of a motion for summary judgment must be made on the

  personal knowledge of an affiant who is competent to testify to

  the matters stated therein, and must state facts that would be

  admissible in evidence.     Rule 56(e).    While Plaintiff’s

  declaration states that Clay, Pulice and Perez-Mesa told him

  that Dwyer knew about the partnership agreement and took action

  to get Plaintiff fired from Clay Chapman, Plaintiff must have

  personal knowledge and cannot rely on inadmissible hearsay.           Id.

             A court must determine admissibility pursuant to the

  Federal Rules of Evidence.      Orr, 285 F.3d at 778.     Hearsay is “a

  statement, other than one made by the declarant while testifying

  at the trial or hearing, offered in evidence to prove the truth

  of the matter asserted.”      Fed. R. Evid. 801(c).     Unless there is

  an applicable rule or statute, hearsay is inadmissible unless it

  is defined as non-hearsay under Federal Rule of Evidence 801(d)

  or falls within a hearsay exception under Rules 803, 804 or 807.

                                      28
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 29 of 40   PageID #:
                                    4151


  See Fed. R. Evid. 802.     As declarant, Plaintiff has no personal

  knowledge about conversations between Dwyer and others where he

  was not a party to those conversations.        His statements about

  what Clay or others were told by Dwyer are hearsay and no

  exception to hearsay applies here.       Therefore, paragraphs 13-16,

  25-27, 34, 37, 38-39, 44, 46, 49, 56-58, 60, 66-67, 80-81, 84-

  85, and 91 are not admissible as evidence in opposition to the

  Motion.   With regard to Shin’s deposition testimony, it is not

  hearsay but Shin’s testimony does not raise a genuine issue of

  material fact that Dwyer did not know about any partnership

  agreement between Plaintiff and Clay Chapman, and that Dwyer did

  not ask for Plaintiff’s employment to be terminated unless he

  dropped his lawsuits.     [Mem. in Opp., Pltf.’s Decl., “Shin

  Deposition Joint Defense Excerpt”; Dwyer CSOF, Nakashima Decl.,

  Exh. A (Clay Decl.) at ¶ 10.]

              The Court finds that summary judgment is appropriate

  because there is no genuine issue of material fact that Dwyer

  did not know of any contract between Plaintiff and Clay Chapman,

  a necessary element of Plaintiff’s claim, and thus Plaintiff

  cannot maintain his claim for tortious interference with a

  contractual relationship.

              Next, Dwyer argues that Plaintiff has failed to plead

  that he induced anyone to breach the alleged employment

  contract.   He argues, even if he had approached Clay at a Rotary

                                      29
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 30 of 40   PageID #:
                                    4152


  Club event and asked if there was anything that could be done to

  make the state court litigation “go away,” the causal link

  between his question and Plaintiff’s eventual termination is

  missing.    [Mem. in Supp. of Dwyer Motion at 9-10.]        Because Clay

  declared that Dwyer never approached him or asked him to

  terminate Plaintiff, Dwyer argues Plaintiff has not alleged any

  action taken by Dwyer to interfere with the alleged employment

  contract.   [Id. at 10; Clay Decl. at ¶10.]       Again, Plaintiff’s

  averments regarding Dwyer demanding Plaintiff’s termination from

  employment refer to specific events and conversations based on

  hearsay and there is no hearsay exception that is applicable.

  Plaintiff is not competent to testify about these statements.

  Because the Plaintiff’s averments are inadmissible hearsay, this

  Court can disregard them and find that there is no genuine issue

  of material fact that Dwyer did not demand Plaintiff’s

  termination.    Plaintiff therefore cannot maintain his claim for

  tortious interference with a contractual relationship.

  III. Tortious Interference with Prospective Economic Advantage

              To sustain a claim for tortious interference with

  prospective economic advantage requires proof under Hawai`i law,

  a plaintiff must plead:

              (1) the existence of a valid business
              relationship or a prospective advantage or
              expectancy that is reasonably probable of
              maturing into a future economic benefit to the
              plaintiff; (2) knowledge of the relationship,

                                      30
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 31 of 40   PageID #:
                                    4153


               advantage, or expectancy by the defendant; (3)
               purposeful intent to interfere with the
               relationship, advantage or expectancy; (4) legal
               causation between the act of interference and the
               impairment of the relationship, advantage, or
               expectancy; and (5) actual damages.


  Wadsworth v. KSL Grand Wailea Resort, Inc., 818 F. Supp. 2d

  1240, 1252 (D. Hawai`i 2010) (citing Meridian Mortgage, 109

  Hawai`i at 47–48, 122 P.3d at 1145–46.

               Dwyer argues Plaintiff cannot prove the first element

  of his claim for tortious interference with prospective economic

  advantage because Plaintiff had no reasonable expectancy of a

  future benefit.    He, in essence, argues the alleged promise of

  future partnership is not enforceable for lack of specificity.

  [Mem. in Supp. of Dwyer Motion at 11.]        As an at-will employee,

  Plaintiff has not established an expectancy that is

  “sufficiently definite, specific and capable of acceptance in

  the sense that there is a reasonable probability of it maturing

  into a future economic benefit to plaintiff.”.         [Id. (emphasis

  in Mem. in Supp. of Dwyer Motion) (citing Miracle v. New Yorker

  Magazine, 190 F. Supp. 2d 1192, 1203 (D. Haw. 2001)).]          Dwyer

  argues that the Clay Declaration establishes that he did not

  promise a future partnership, and even if he had, it would be

  contingent on approval of the board of directors, and therefore

  too remote to be probable.      [Id. at 12 (citing id., Clay Decl.

  at ¶ 14).]    Therefore, Dwyer argues, Plaintiff’s allegations

                                      31
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 32 of 40   PageID #:
                                    4154


  amount to a hope of continued employment and future partnership,

  not a guarantee or promise.      Such an unreasonable belief cannot

  be the basis of a tortious interference with prospective

  economic advantage.     [Id.]

             Plaintiff asserts that his Third Amended Complaint

  successfully alleged the requisite elements of tortious

  interference with prospective economic advantage against Dwyer.

  Further, he argues that his Declaration establishes that there

  are genuine issues of material fact with respect to Dwyer.

             As to the first element, that is: the existence of a

  valid business relationship or a prospective advantage or

  expectancy that is reasonably probable of maturing into a future

  economic benefit to the plaintiff, Hawai`i law provides

                   there must be a colorable economic
                   relationship between the plaintiff and a
                   third party with the potential to develop
                   into a full contractual relationship. The
                   prospective economic relationship need not
                   take the form of an offer but there must be
                   specific facts proving the possibility of
                   future association. Locricchio [v. Legal
                   Svcs. Corp.],833 F.2d [1352,] 1357 [9th Cir.
                   1987)] (internal quotation marks and
                   citation omitted) (emphases added).

  Hawaii Med. Ass’n v. Hawaii Med. Serv. Ass’n, Inc., 113 Hawai`i

  77, 116, 148 P.3d 1179, 1218 (2006) (emphases in Hawaii Med.

  Ass’n).   Plaintiff has raised a genuine issue of material fact

  as to the first element.      Namely, the fact that Plaintiff was

  employed as an associate lawyer with Clay Chapman at the time

                                      32
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 33 of 40   PageID #:
                                    4155


  that Clay admonished Plaintiff in an e-mail to be mindful of his

  “future partners”.     See Mem. in Opp., Pltf.’s Decl., Exh. 1 (E-

  mail dated 6/23/20 from Gerald S. Clay).        Clay’s denials

  notwithstanding, all inferences made in Plaintiff’s favor leads

  to the conclusion that there is a genuine issue of material fact

  whether there was an offer of the possibility of future

  partnership.

             The second element of the claim is “knowledge of the

  relationship, advantage, or expectancy by the defendant”.

  Wadsworth, 818 F. Supp. 2d at 1252.       Dwyer argues he had no

  knowledge of any partnership expectation, that Plaintiff failed

  to plausibly allege that he had any such knowledge, and thus

  Plaintiff is not able to establish that he intentionally

  interfered with a prospective business advantage.         [Id. at 13;

  id., Dwyer Decl. at ¶ 7.]      In response, Plaintiff argues that

  Dwyer was aware of his prospective partnership contract and

  cites the following portions of his declaration in support:

             13.   Defendant Dwyer did know about my agreed
                   upon equity partnership agreement with Clay
                   Chapman when he began his tortious
                   interference since Gerald Clay (my former
                   boss, former defendant in this lawsuit and
                   co-conspirator of Patrick Shin, Nan, Inc.,
                   John Dwyer, Richard Wilson and Terrance
                   Revere) admitted to me face to face that he
                   specifically told Defendant Dwyer of my
                   partnership agreement with the firm during
                   Mr. Clay and Defendant Dwyer’s discussions
                   about me, as explained below and detailed in
                   my Third Amended Complaint.

                                      33
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 34 of 40   PageID #:
                                    4156




             14.   Defendant Dwyer, in conspiracy with Patrick
                   Shin, Nan, Inc., Richard Wilson and Terrance
                   Revere, demanded several times from my
                   former boss Mr. Clay that I either be fired
                   or forced to drop my state lawsuit against
                   NAN and Defendant Shin and federal lawsuit
                   against Defendants Patrick Shin, Nan, Inc.,
                   John Dwyer, Richard Wilson and Terrance
                   Revere.

             15.   Gerald Clay (my former boss, former
                   defendant in this lawsuit and co-conspirator
                   of Patrick Shin, Nan, Inc., John Dwyer,
                   Richard Wilson and Terrance Revere) admitted
                   to me face to face that Defendant Dwyer made
                   these demands (that I either be fired or
                   forced to drop my state and federal
                   lawsuits) during their conversations about
                   me.

             34.   Due to the above, I was extremely
                   intimidated, deterred and threatened from
                   pursuing my State Lawsuit, and subsequent
                   federal lawsuit after EEOC finished their
                   inquiry. Also, my employment and
                   partnership was interfered with since my
                   boss Gerald Clay was not happy with me.
                   Gerald Clay told me that Defendants Shin,
                   Dwyer and Wilson are people of influence and
                   power and that they can and will take my job
                   and partnership away unless I drop my legal
                   actions against the Defendants NAN and Shin.
                   After this conversation, I was intimidated
                   and felt deterred from pursuing my legal
                   actions against Defendants NAN and Shin
                   because of these threats. Gerald Clay
                   stated to me that my future promised
                   partnership could be in danger if I don’t
                   drop the state lawsuit against Defendants
                   NAN and Shin.

             44.   Gerald Clay further stated to me that he
                   told Defendant Dwyer that I had an agreed
                   upon equity partnership with the firm and
                   that Defendants Wilson, NAN, Shin and Dwyer


                                      34
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 35 of 40   PageID #:
                                    4157


                   were therefore aware of my promised
                   partnership.

             46.   Few weeks later after Defendant Dwyer
                   approached Mr. Clay (former defendant in
                   this case and co-conspirator of Defendants
                   Shin, NAN, Dwyer, Revere and Wilson) and
                   demanded that I be fired unless I drop the
                   state lawsuit against his good friend
                   Defendant Shin and his company NAN,
                   Defendant Wilson (in conspiracy and on
                   instruction by Defendants Shin, Nan, Dwyer
                   and Carlos Perez-Mesa) called and talked to
                   my boss Gerald Clay and badmouthed me to my
                   boss by making false and out of context
                   allegations. Defendant Wilson, on behalf of
                   Defendants Shin, Nan and Dwyer demanded from
                   Gerald Clay to either fire me or make me
                   drop my State lawsuit against the Defendant
                   Shin and NAN. Defendant Wilson also
                   promised business opportunities and business
                   favors from and on behalf of Defendants
                   Shin, Nan, and Dwyer in exchange for his
                   demands that I be fired or forced to drop my
                   State lawsuit.

             47.   Mr. Clay admitted to me everything stated
                   above in paragraph 46 when he relayed these
                   threats to me made by Defendant Wilson
                   during their conversation. Once again,
                   Mr. Clay directly implicated Defendant Dwyer
                   and admitted Defendant Dwyer is involved in
                   this conspiracy. Mr. Clay again stated that
                   Defendant Dwyer is his dear friend and that
                   I need to take these threats seriously and
                   seriously consider dropping my state
                   lawsuit.

             49.   Mr. Clay specifically told me that
                   Defendants NAN, Shin, Dwyer and Wilson all
                   know that I have been promised a partnership
                   and that I had a partnership agreement with
                   Clay Chapman firm (Mr. Clay admitted to me
                   that he told them) and that the Defendants
                   NAN, Shin, Dwyer and Wilson will take away
                   my partnership unless I drop my State
                   lawsuit

                                      35
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 36 of 40   PageID #:
                                    4158




             56.   Both Mr. Clay and Mr. Perez-Mesa stated to
                   me that because of Defendants Wilson, Dwyer,
                   Shin, NAN and Revere’s communications to
                   Mr. Perez-Mesa and Mr. Clay respectively, my
                   partnership and employment will be taken
                   away unless I drop the State of Hawaii
                   Complaint against Defendants NAN and Shin,
                   and abandon my intention to file my federal
                   lawsuit. Mr. Perez-Mesa further stated to
                   me that both Defendant Wilson and Revere
                   talked to him on behalf of themselves and on
                   behalf of Defendants Shin, Dwyer and NAN.

             57.   Mr. Perez-Mesa further admitted to me that
                   Defendants Wilson and Revere specifically
                   stated to Mr. Perez-Mesa that Defendants
                   Wilson, Revere, NAN, Dywer and Shin, in
                   their conspiracy amongst each other, want my
                   “head on a spike” and that they want me
                   fired unless I drop my legal actions against
                   the Defendants. Mr. Perez-Mesa and Mr. Clay
                   specifically instructed me that unless I
                   drop my State of Hawaii lawsuit against
                   Defendants Shin and NAN, and abandon my
                   intention to file federal lawsuit against
                   the Defendants Wilson, Dwyer and Shin, that
                   I will be fired due to Defendants Wilson,
                   Revere, NAN, Dwyer and Shin’s demands that I
                   be fired in exchange for these Defendants
                   offering the firm business and income
                   opportunities.

             58.   Mr. Clay also repeated these threats to me
                   and specifically told me and stated that
                   Defendants Dwyer, Wilson, Revere, NAN and
                   Shin demanded that I be fired unless I drop
                   my legal actions against them.

             61.   I was also defamed by Defendants Wilson and
                   Revere in conspiracy with other Defendants
                   Shin, Dwyer and NAN in the eyes of my
                   partners at my firm by Defendants Wilson,
                   Revere, Dwyer, Shin and NAN conspiring to
                   make false and out of context allegations
                   about my character and behavior.


                                      36
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 37 of 40   PageID #:
                                    4159


             66.   Later that day, Mr. Clay told me that as a
                   result of Defendants Shin, NAN, Wilson,
                   Dwyer and Revere’s influence, calls, emails
                   and face to face talks, my promised and
                   agreed upon partnership will be taken away
                   and that I will probably be fired unless I
                   drop my state and federal lawsuits against
                   Defendants NAN, Shin, Dwyer, Revere and
                   Wilson.

             67.   Mr. Clay specifically instructed me and told
                   me that Defendants Shin, NAN, Dwyer, Wilson
                   and Revere all either emailed and/or called
                   and/or approached face to face Mr. Clay and
                   various other Clay Chapman partners and
                   demanded that I be fired unless I drop my
                   federal and state actions against Defendants
                   Wilson, Revere, Dwyer, NAN and Shin.
                   Mr. Clay once again specifically implicated
                   Defendant Dwyer admitting to me that
                   Defendant Dwyer demanded I be fired unless I
                   drop the lawsuits.

             77.   Mr. Clay admitted to me that NAN, Shin,
                   Revere, Wilson and Dwyer all know that I
                   have been promised a partnership in Clay
                   Chapman firm and that I have a partnership
                   agreement (Mr. Clay admitted to me that he
                   told them, especially told Defendant Dwyer)
                   and that the Defendants NAN, Shin, Revere,
                   Wilson and Dwyer will take away my
                   partnership unless I drop my State and
                   federal lawsuits against them.

             91.   Defendants Shin, Wilson, Revere, NAN and
                   Dwyer, who knew about this agreed upon
                   partnership and contract, without legal
                   justification and through illicit actions,
                   including but not limited to defamation,
                   threats and repeated acts of obstruction of
                   justice, intentionally induced my employer –
                   Clay Chapman firm to take away my promised
                   and agreed upon partnership, terminate my
                   employment and take away my contract and my
                   prospective economic and business advantage.



                                      37
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 38 of 40   PageID #:
                                    4160


  Plaintiff CSOF at PageID#: 3828 (citing Pltf.’s Decl. at ¶¶ 3-

  15, 34, 44, 46-47, 56-58, 61, 66-67, 77 and 91) (emphases in

  Pltf.’s Decl.)).

             In short, Plaintiff relies on inadmissible hearsay to

  oppose Clay’s testimony that “[n]o one outside of Clay Chapman

  ever requested or demanded that [Plaintiff] be terminated,”

  [Dwyer CSOF, Nakashima Decl., Exh. A (Clay Decl.) at ¶ 12,]

  Perez-Mesa’s testimony that he did not “promise or guarantee

  [Plaintiff] a partnership in Clay Chapman,” [id., Exh. B (Perez-

  Mesa Decl.) at ¶1 7,] and Dwyer’s testimony that he was “unaware

  of and had no knowledge:      (a) that [Plaintiff] was an attorney;

  (b) he was an employee of the Clay Chapman firm; (c) that he had

  a contract with the Clay Chapman firm; or (d) that he had

  allegedly been offered a partnership in the Clay Chapman firm,”

  [id., Dwyer Decl. at ¶ 7].      A court can only rely on admissible

  evidence in deciding a motion for summary judgment.          Orr, 285

  F.3d at 783.    Because Plaintiff offers testimony not based on

  his personal knowledge but on out-of-court statements by others

  for which there is no hearsay exception, the Court can disregard

  these potions of his declaration.        The Court concludes that no

  genuine issue of material fact exists that Dwyer did not have

  knowledge of Plaintiff’s relationship, advantage, or expectancy.

  Because this is an essential element of Plaintiff’s claim for



                                      38
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 39 of 40   PageID #:
                                    4161


  tortious interference with prospective economic advantage,

  summary judgment must be granted.

  IV.     Nan Joinder

          Shin and Nan argue that the Dwyer Motion establishes that

  there was no conspiracy to have Plaintiff terminated from Clay

  Chapman if he did not drop his state court litigation.          [Nan

  Joinder at 2.]    With respect to summary judgment, the Nan

  Defendants argue:

                    If this court treats the Motion as one for
               summary judgment, to oppose it Plaintiff must now
               produce admissible evidence to Motion. Fed. R.
               Civ. P. 56(c)(2), (4). And, in order to
               establish both the claim of tortious interference
               with contractual relations and the claim of
               tortious interference with prospective economic
               and business advantage, Plaintiff must show that
               he can satisfy all of the elements of his claims
               for tortious interference with contractual
               relations and with prospective economic
               advantage. The Motion and attached declarations
               establish that Plaintiff cannot establish any of
               those elements.


  [Id.]    For these reasons, the Nan Defendants join in Dwyer’s

  Motion.    Plaintiff did not file a separate opposition to the Nan

  Joinder.    However, the Nan Joinder argues only that the Dwyer

  should be granted, and does not establish that Nan and Shin are

  entitled to any relief themselves.       Therefore, the Nan Joinder

  is granted, to the extent the Dwyer Motion is granted with

  respect to Dwyer only.



                                      39
Case 1:20-cv-00283-LEK-WRP Document 261 Filed 07/23/21 Page 40 of 40   PageID #:
                                    4162


                                 CONCLUSION

             For the Foregoing reasons, Dwyer’s Motion to Dismiss

  or Alternatively, for Summary Judgment, filed May 7, 2021,

  construed as a motion for summary judgment, is GRANTED.          Summary

  Judgment is thus GRANTED in favor of Dwyer as to all claims in

  the Third Amended Complaint.      Nan and Shin’s Substantive Joinder

  in Defendant John Dwyer’s Motion to Dismiss or Alternatively,

  for Summary Judgment, Filed May 7, 2021 [ECF No. 213], filed

  May 10, 2021, is GRANTED to the extent the Dwyer Motion is

  granted with respect to Dwyer only.       The Clerk’s Office is

  DIRECTED to enter judgment in favor of Dwyer on August 6, 2021.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, July 23, 2021.




  BOSKO PETRICEVIC VS. PATRICK SHIN, ET AL; CV 20-00283 LEK-WRP;
  ORDER GRANTING DEFENDANT’S MOTION TO DISMISS OR ALTERNATIVELY,
  FOR SUMMARY JUDGMENT



                                      40
